Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 17, 18, 20-25, 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5, 6 and 23 recite “or an abnormal modification of the sodium leak channel”. The recitation lack support from the application as originally filed. Particularly, Paragraphs [0009], [0011]. [0019] and [0099] of the specification as recited by applicant for support of the amendments do not provide description for “abnormal modification of the sodium leak channel”. Paragraph [0011] discloses “Meanwhile, abnormalities including mutations in NALCN and the like have been found…..” Paragraph [0019] discloses disease resulting from abnormality of sodium leak channel may be one or more disease….” Those paragraphs do not provide written description of “abnormal modification of the sodium leak channel”. Particularly, what is the abnormal modification, and how this modification was realized beyond the mutation of gene encoding.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 17, 18, 20-25, 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5, 6 and 23 recites the broad recitation “an abnormal modification of the sodium leak channel”, and the claim also recites “a mutation of gene 
Claims 5, 6 and 23 recite “an abnormal modification of the sodium leak channel”. The application or the claims provide no definition as to what is “an abnormal modification of the sodium leak channel”. One of ordinary skill in the art would have not comprehended what are encompassed within the scope beyond the mutation of genetic encoding as described in the application.
Response to the Arguments
	Applicants’ amendments, remarks submitted June 6, 2021 and the IDS filed July 2, 2021 have been fully considered and found persuasive as to the rejections set forth in prior office action. Particularly, as applicants discussed, not all SP/NK1R antagonists would inhibit NALCN as the N-benzhydryl quinuclindine compounds herein do. Thus, the compounds herein provide unexpected results for inhibiting NALCN. Furthermore, diseases resulting from abnormality of sodium leak channels as recited in claim 6 and 22 is a specific sub population among the patients of those diseases. See, e.g., Cochet-Bissuel et al. (“The sodium leak channel, NALCN, in health and disease” Frontiers in Cellular Neuroscience, 2014, Vol. 8, Article 132, IDS). Thus, the prior art as a whole do not teach, or fairly suggest the methods herein claimed, directing to the particular cells and/or patient population with the step of measuring the activity of the NALCN.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627